DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “an airborne particulate suppression system, comprising: a containment area; an air inlet to receive containing particulates in the containment area; a supply basin for a scrubbing agent; a coil having a plurality of spray nozzles to spray the scrubbing agent onto the air containing particulates in the containment area; a pump to provide the scrubbing agent to the coil at a pumping rate configured to spray the scrubbing agent from the plurality of spray nozzles and onto the air containing particulates in the containment area to remove at least some of the particulates from the air; and an air outlet to exhaust clean air from the containment area”.  Pease(1992762) teaches an airborne particulate suppression system including a containment area(8), an air inlet(60) to receive air containing particulates, a supply basin(8) for a scrubbing agent, a plurality of spray devices(34) for spraying scrubbing agent into the airflow within the containment area, an elevation tube for drawing the scrubbing agent to the spray devices, and an air outlet(46) to exhaust clean air from the containment area.  However Pease is silent as to a coil having a plurality of spray nozzles to spray the scrubbing agent onto the air containing particulates in the containment area.  Claims 2-17 depend on claim 1 and hence are also allowed.

Claim 20 recites “an airborne particulate suppression system, comprising : a housing having an airflow containment area; a supply basin for a scrubbing agent; a coil in the containment area, the coil having a plurality of spray nozzles to spray the scrubbing agent into the containment area; an air inlet configured to deliver air containing soot into the containment area so that the scrubbing agent is sprayed onto . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 1, 2022